Citation Nr: 1422339	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-18 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right shoulder disability. 

2. Entitlement to service connection for a right shoulder disability. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied the Veteran's request to reopen his claim for service for a right shoulder disability.  The Veteran perfected a timely appeal as to that determination.  Jurisdiction of the appeal has been transferred to the RO in Chicago, Illinois. 

In February 2013, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2014, the parties (the Secretary of VA and the Veteran) filed a Joint Motion for Remand with the Court, which was granted by Order of the Court in January 2014, vacating the Board's February 2012 decision and remanding the case for compliance with the terms of the joint motion.

The Board notes that, in April 2011, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  The Veteran was notified by letter in February 2014 that the Veterans Law Judge who conducted his hearing is no longer employed by the Board.  The Veteran did not respond to this letter and has not indicated that he wants to appear at a new hearing.

The issue of entitlement to service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. VA denied a claim of entitlement to service connection for a right shoulder disability in an October 1991 Board decision, and in an April 2006 RO decision; the Veteran did not appeal those determinations and they are now final.

2. When presumed credible for the limited purpose of ascertaining whether the claim should be reopened, certain evidence associated with the claims file since the April 2006 denial of service connection for a right shoulder disability is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The October 1991 Board decision and April 2006 RO decision, which denied entitlement for a right shoulder disability, are final. 38 U.S.C.A. § 7104, 7105 (West 2002); 38 C.F.R. § 3.104, 20.1100 (2013). 

2. Evidence submitted since the April 2006 rating decision is new and material and, therefore, the claim of entitlement to service connection for a right shoulder disability is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


In this decision, the Board reopens the claim of entitlement to service connection for a right shoulder disability and remands the reopened claim to the AOJ for further development.  As such, no further discussion of VA's duty to notify or assist is necessary regarding this claim. 


Factual Background

The Veteran seeks to reopen previously denied claim of entitlement to service connection for a right shoulder disability.  He originally filed a claim for service connection for a bilateral shoulder disability in July 1990.  That claim was subsequently denied in a December 1990 rating decision.  The Veteran submitted a notice of disagreement in February 1991; a statement of the case was issued in March 1991; and the Veteran filed a substantive appeal (as to the right shoulder only) later that month.  In October 1991, the Board denied the Veteran's claim, finding that the right shoulder disorder first manifested itself prior to service and the underlying pathology did not increase in severity during service.  The Veteran was notified of that decision and did not appeal.  Thus, the decision is final. 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2013).  

In July 2005, the Veteran sought to reopen the claim of entitlement to service connection for a right shoulder disability.  The RO denied that claim in April 2006, specifically finding that new and material evidence had not been submitted, and noting that there was no objective medical evidence showing that the pre-existing right shoulder disability was permanently aggravated by service.  The Veteran did not appeal that determination and thus, it too, is final. 38 U.S.C.A. § 7105(c); 38 C.F.R. §§  3.104, 20.302, 20.1103 (2013). 

In January 2009, the Veteran once again sought to reopen the claim of entitlement to service connection for a right shoulder disability.  The RO denied that claim in May 2009, again finding that new and material evidence had not been submitted.  The Veteran submitted a notice of disagreement in January 2010; a statement of the case was issue in March 2010; and the Veteran filed a substantive appeal in May 2010.  

As noted above, the Board denied the Veteran's claim to reopen in a February 2013 decision; however that decision was subsequently vacated by the Court in a January 2014 Order.  Accordingly, the Veteran's claim is now before the Board for appellate review (and to comply with the terms set forth in the January 2014 JMR).  

Applicable Law and Regulations 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2013).

The United States Court of Appeals for the Federal Circuit  (Federal Circuit) reiterated that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim. Id. at 1368.  The Federal Circuit noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record. Id.

The claim may be reopened if new and material evidence is submitted. Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in January 2009.  Under the law in effect at the time he filed his claim, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

Analysis 

As noted above, the Veteran filed his current request to reopen the claim of entitlement to service connection for a right shoulder disability in January 2009. 

The Board, in a decision dated in February 2013, denied the Veteran's application to reopen the claim.  As noted above, the Veteran appealed this determination and in January 2014 the Court granted the parties Joint Motion for Remand vacating the Board's February 2013 decision and remanding for action consistent with the terms of the joint motion.

The parties to the Joint Motion for Remand noted that the last prior denial of the claim (in April 2006) was based on the RO's findings that the service treatment records showed that the right shoulder disability existed prior to active duty service, and that there was no objective medical evidence indicating that the pre-existing disability was permanently aggravated by service. See January 2014 JMR, p. 3.  The parties further noted that, in April 2011, the Veteran provided testimony to the effect that military medical personnel wanted to operate on his right shoulder prior to his release from service. See January 2014 JMR, p. 3; see also April 2011 Board Hearing Transcript, pp. 12-13.  The Veteran also testified that he had performed "hard labor," working 12 hours on and 12 hours off, and that he reinjured his arm "over and over again doing the strenuous work, fooling with anchors and chains and so forth, you know I'd go back and complain because I wanted to get my arm fixed because I was afraid that it was going to go ahead and come off the way it was." See Board Hearing Transcript, p. 5.  

The parties agreed that the Veteran's April 2011 testimony constituted evidence that could potentially support a finding that the Veteran's right shoulder disability was permanently aggravated in-service, and that such evidence (i.e., the Veteran's hearing testimony) was not previously before the Board/RO at the time of the April 2006 rating decision.  The parties also agreed that the Board, in its February 2013 denial, did not provide an adequate statement of reasons or bases regarding whether the Veteran's statements that military medical personnel wanting to operate on his right shoulder in-service was new and material for purposes of reopening his claim.  

Thus, in sum, evidence before VA at the time of the prior final decision in April 2006 consisted of the Veteran's service treatment records, VA treatment records dated from 1972 to 2005, and statements from the Veteran in support of his claim.  

The evidence received since the April 2006 rating decision consists of, in pertinent part, April 2011 Board hearing testimony in which the Veteran described military personnel wanting to operate on his right shoulder prior to his separation from service.  To this extent, the Veteran's April 2011 hearing testimony is new in that such statements were not of record at the time of the April 2006 rating decision.  The Board also finds the evidence to be material.  Indeed, the Veteran's competent statements concerning in-service worsening of the shoulder condition (i.e., medical personnel's suggestion of undergoing surgery before separation), at the very least, raise the possibility that his right shoulder was permanently aggravated during service, and relate to an unestablished element of service connection necessary to substantiate the claim.  The credibility of this evidence is presumed. Justus, 3 Vet.App. 510.  The Board finds that VA's duty to further assist the Veteran with his claim has been triggered. Shade, supra.  Accordingly, the criteria under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.






ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a right shoulder disability; the claim is reopened.  To this extent, the appeal is granted.


REMAND

The Veteran seeks service connection for aggravation of a pre-existing right shoulder disability.  During his April 2011 Board hearing, he testified that he engaged in strenuous, "hard labor" as a boatswain's mate, and that he repeatedly re-injured/dislocated his shoulder while performing in-service duties (e.g., decommissioning ships, dragging anchors and heavy equipment, etc.).  See Hearing Testimony, generally.  He stated the right shoulder condition deteriorated to the point where surgery was recommended approximately one week prior to his separation from service. See Hearing Transcript, pp. 12-13.  

The Veteran's induction examination is unavailable; however, a February 1968 service treatment record (STR) shows a noted history of recurrent subluxations of the right shoulder (history of the same for 6 months to one year prior, with no trauma) and pain after prolonged activity.  The Veteran reported being able to subluxate the right shoulder at will.  X-rays revealed no degenerative arthritis.  The diagnostic impression was recurrent subluxation.  The Veteran's condition was apparently discussed with two other military doctors who felt that he should be given a trial of duty.  

The Veteran presented on two more occasions in May 1968 with complaints of right shoulder pain (history of dislocation), and "partial dislocation still occurring during external rotation."  The STRs noted that the Veteran wanted surgery.  

The Veteran was again in treated for right shoulder pain in April and July 1968. 

An August 1968 orthopedic consultation note shows that the Veteran presented to sick bay with complaints of intermittent pain in the right shoulder, and "snapping and popping" whenever he uses it in motions requiring a wide range of motion.  On examination, he had laxity of the rotator cuff, bilaterally; the examiner noted that the right humerus could be "almost completely dislocated anterior out of the glenoid with only moderate pressure from behind."  The examiner noted that this "defect" could very well require surgery, or that it was a disqualifying defect for Naval Service.  

An October 1969 follow-up note shows that shoulder surgery was not "indicated at present," and the Veteran was given exercises to strengthen the internal rotator muscles.  He was instructed to return to the clinic in 3 months. 

A December 1968 STR indicates that the Veteran dislocated his right shoulder when he slipped on stairs.  The examining physician noted that the Veteran had spontaneous reduction and chronic laxity of the rotator cuff.  

Notably, a December 1968 STR shows a diagnosis of "acute arthritis" of the right shoulder.  

A January 1969 STR shows complaints of right shoulder tenderness, continuing pain in right shoulder, and unchanged subluxation.  The Veteran was administered 30 milligrams of Hydeltra TBA intra-articularly.  

In March 1969, the Veteran again presented for complaints of shoulder pain.  In May 1969, an STR noted "unusual movement of bones in shoulder when elongating right arm."  The STR indicated that the Veteran complained of having right shoulder pain since his arm was "kicked out of joint" in high school.  

STRs dated in June, July, and August of 1969 continue to document complaints of right shoulder pain/recurrent dislocation. 

The November 1971 separation examination noted the abnormal upper extremities as "abnormal," citing to recurrent subluxation of the right shoulder.  A handwritten notation on the back of the examination report indicated that the Veteran had failed to report to a November 1971 orthopedic consult, and that he "does not wish anything done about shoulder now."  

The post-service medical and lay evidence document ongoing complaints and treatment for right shoulder problems following service and beginning in the early 1970's (according to the Veteran's July 1991 DRO hearing testimony and April 2011 Board hearing testimony).  

Part of VA's duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA) is to provide the Veteran with an examination if, as in this case, there is competent evidence of a current disability (i.e., the Veteran's competent hearing testimony as to current/ongoing shoulder problems), and the evidence indicates that the disability may be related to (or in this case, aggravated by) service. 38 C.F.R. § 3.159(c)(4).  Given the medical complexity of this case, the Board finds that further development of the record, by way of a medical examination and opinion is necessary. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The RO should make sure that the VA records are updated and in the claims folder.

2. Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of any current right shoulder disability.  The claims folder and a copy of this remand should be made available to the examiner for review and a notation to the effect that this record review took place should be included in the report. All appropriate testing should be undertaken in connection with this examination.  Following a complete review of the claims folder and examination of the Veteran, the examiner should respond to the following:

a. The examiner should identify all current disabilities of the right shoulder. 

b. The examiner should then state (1) whether there is clear and unmistakable (undebatable) evidence that the Veteran had a right shoulder disability which pre-existed service, and (2) whether there is clear and unmistakable (undebatable) evidence that such disability was not aggravated by service (i.e., did not increase in severity beyond the normal progress of the disease in service).  If clear and unmistakable evidence is found the examiner should identify such evidence used to support such conclusions. 

In answering the above, the examiner should specifically consider the numerous instances of treatment for shoulder pain/recurrent subluxation in-service; the December 1968 service treatment record documenting right shoulder dislocation after the Veteran fell down stairs; the December 1968 service treatment record documenting acute arthritis of the right shoulder; and the Veteran's April 2011 hearing testimony, in which he reported that shoulder surgery was recommended to him prior to separation from service. 

c. If the answer to section (b) above is negative, state whether it is at least as likely as not that any current right shoulder disability was incurred in or is otherwise related to service?  If arthritis of the right shoulder is diagnosed, the examiner should also provide an opinion as to whether the arthritis began within one year after discharge from active service. 

The examiner should review the entire record, including the Veteran's service treatment records and pre- and post-service medical records prior to formulating an opinion.  A fully articulated medical rationale for any opinion expressed must be set forth in the examination report.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion). 

Notes: The term clear and unmistakable means that the evidence cannot be misinterpreted and misunderstood, i.e., that it is undebatable. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

3. After the requested development has been completed, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


